 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Justin Sadler,                                  No. CV-18-00485-TUC-RCC
10                    Petitioner,                    ORDER
11   v.
12   Juan Baltazar,
13                    Respondent.
14
15          On August 23, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation in which she recommended the Court dismiss Justin Sadler’s Petition
17   Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in Federal Custody
18   (Doc. 1). (Doc. 13.) The R&R notified the parties they had fourteen (14) days from the
19   date of the R&R to file objections. No objections have been filed.
20          If neither party objects to a magistrate judge’s report and recommendation, the
21   District Court is not required to review the magistrate judge’s decision under any
22   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
23   statute for review of a magistrate judge’s recommendation “does not preclude further
24   review by the district judge, sua sponte or at the request of a party, under a de novo or
25   any other standard.” Id. at 154.
26          Petitioner asserts that the Bureau of Prisons improperly calculated his sentence.

27   The Court has reviewed the filings and Judge Bowman’s Report and Recommendation

28   and finds that the Magistrate Judge’s determination is correct–the Bureau of Prisons
 1   properly calculated Petitioner’s remaining sentence.
 2         Accordingly, IT IS ORDERED:
 3      1. Magistrate Judge Leslie A. Bowman’s Report and Recommendation is
 4         ADOPTED. (Doc. 13.)
 5      2. Petitioner Justin Sadler’s Petition Under 28 U.S.C. § 2241 for a Writ of Habeas
 6         Corpus by a Person in Federal Custody is DENIED. (Doc. 1.)
 7      3. The Clerk of Court shall docket accordingly and close the case file in this matter.
 8         Dated this 16th day of September, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
